
	
		I
		111th CONGRESS
		2d Session
		H. R. 5473
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Ms. Linda T. Sánchez of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from personal holding company income dividends which are received from foreign
		  affiliates and which are reinvested in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Investing Income at Home Act of
			 2010.
		2.Exclusion from
			 personal holding company income of dividends which are received from foreign
			 affiliates and which are reinvested in the United States
			(a)In
			 generalParagraph (1) of
			 section 543(a) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(E)foreign affiliate dividends designated for
				reinvestment in the United States (within the meaning of subsection
				(b)(5)).
					.
			(b)Foreign
			 affiliate dividends designated for reinvestmentSubsection (b) of section 543 of such Code
			 is amended by adding at the end the following new paragraph:
				
					(5)Foreign
				affiliate dividends designated for reinvestmentFor purposes of subsection
				(a)(1)(E)—
						(A)In
				generalA dividend is described in subsection (a)(1)(E)
				if—
							(i)the dividend is
				received by the taxpayer from an affiliated foreign corporation, and
							(ii)the taxpayer designates (on the taxpayer’s
				return for the taxable year in which received) the dividend for reinvestment in
				the United States (as described in section 965(b)(4)(B)), including as a source
				for funding compensation and benefits for both existing and newly hired workers
				(other than for executives), by the taxpayer or 1 or more members of an
				affiliated group which includes the taxpayer.
							(B)Affiliated
				foreign corporationFor purposes of subparagraph (A), the term
				affiliated foreign corporation means any foreign corporation if
				stock possessing at least 10 percent of the total combined voting power of all
				outstanding classes of stock entitled to vote is owned in the aggregate by the
				taxpayer and members of the an affiliated group which includes the
				taxpayer.
						(C)Failure to
				reinvest within 5 yearsIf,
				at the end of the 5th taxable year following the taxable year in which the
				dividend is received, the dividend is not reinvested in the United States as
				described in subparagraph (A)(ii), the taxpayer shall pay a tax equal to the
				sum of—
							(i)the product
				of—
								(I)the amount of the
				dividend not so reinvested, and
								(II)the rate of tax
				in effect under section 541 on the date that the dividend was received,
				and
								(ii)the amount of
				interest that would be assessed under section 6601 if the amount of tax
				determined under clause (i) were treated as an underpayment for the taxable
				year in which the dividend was received.
							(D)Affiliated
				groupFor purposes of this
				paragraph, the term affiliated group has the meaning given to such
				term by section
				1504(a).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to dividends
			 received in taxable years beginning on or after the date of the enactment of
			 this Act.
			
